 

Case: 1:20-cv-00889-BYP Dt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i ompiete Ite . G
. . | @ Print your name and address on the raverse X C1 Agent
: . : so that we can return the card to you. C] Address
A | i Attach this card to the back of the mallpiece, B. Recelyed by (Otc: Nama} G. Date of Dellve
,___ oF on the front if space permits, i: REE company
; 1. Artiole Addressed to: Cf PP USAEWery address cliforent from item 17 LI Yes
t L'Occitane, Inc | It YES, enter delivery address balow: ==] No
i} é ° a %
i | c/o Corporation Service Company =| TN 3 put
! "50 West Broad Street Suite 1330 ay
" ” Columbus, Ohio 43215 . Es chavs
"| 41:20-cy-00889-DAP tL geet a
! - : 3, Service . ;
IMI SVMs Bach
CG Adult Signature Restricted Delivery + {1 Registered Malt Restrii
: ected teeter | eer
a
9590 8402 3387 7227 9716 06 Cy Callect on Deter ete Delivery , — Ratun Racelat for
2, jfrHala Numba ‘Transtar from sarvica tahell 5 pallect on elbery Restricted Dalivary? 5 ganature Contac
su
\ 7020 0090 80014 4424 1087 \a insur {Mall Resticted Dolvary eshrcted Delivery
i over
3 PS Form 3811, duly 2015 PSN 7690-02-000-0088 J YY S4 Domestic Return Alecei
| STE
USPS Bein cht a
: ; PS RA — First-Class Mail
| i rat Postage & Fees Paid
| H Le USPS
| Permit No. G-10
9590 Woe 3387 Yee? F7lb Ob
| United States * Sender: Please print your name, address, and ZIP-+4® in this box*
| Postal Service a
| ' Office of the Clerk
I ' Carl B. Stokes U.S, Courthouse
© BOL West Superior Avenue
' Cleveland, Ohio 44113 ©
- 1:20-cv-00889-DAP

 

 

 

 

S335 001 US/AL

Vevbag tet Tfeioad poet fected gelatine ianed!

x

 
